Order filed October 22, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00646-CV
                                   ____________

                         PATRICE BARNES, Appellant

                                         V.

               THE TEXAS A&M UNIVERSITY SYSTEM AND
                PRAIRE VIEW A&M UNIVERSITY, Appellees


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 11-10-21109


                                    ORDER

      The notice of appeal in this case was filed July 24, 2013. The clerk’s record
was filed August 30, 2013. To date, our records show that the filing fee of $175.00
has not been paid. No evidence that appellant has established indigence has been
filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before November 4, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM




                                          2